DETAILED ACTION
 
Acknowledgements
 
On Aug. 7, 2020, Applicant filed a non-provisional application for patent.
On Aug. 27, 2020, Applicant filed a preliminary amendment to the claims, which is acknowledged and entered. MPEP § 714.01(e)(II).
This action is in response to Applicant’s filing on Aug. 7, 2020, as amended by Applicant’s filing on Aug. 27, 2022, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 
The status of claims is as follows:
Claims 1–19 are now pending, entered, and examined with Claims 1, 10, and 19 in independent form.
Claims 2 and 8 are amended. 
No Claims are cancelled. 
Claims 10–19 are added.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
Note: Citations are to U.S. Pat. Pub. No. 2021/0042737 A1.
¶ [0050]: It is believed that “business logic layer 120” is “business logic layer 110” as indicated elsewhere in the published specification.
¶ [0051]: It is believed that “DLT layer 110” is “DLT layer 120” as indicated elsewhere in the published specification.
¶ [0053]: It is believed that “blockchain 120” is “DLT layer 120” as indicated elsewhere in the published specification.
Multiple Locations: The use of the term “ActiveMQ™ and “Plaid™” which is a trade name or a mark used in commerce, has been noted in this application. E.g., Spec., ¶¶ [0050], [0086] (not all locations identified). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Drawings
Fig. 1–6 are objected to because portions are illegible and do not have satisfactory reproduction. 37 CFR 1.84(l) recites in pertinent part: 
“All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.

Here, lack of satisfactory reproduction clarity and illegibility is facially demonstrated by reviewing the applicable Figures from the PG PUB.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
“distributed computer architecture” is a “distributed computer system.”
“distributed ledger platform” is “plur[ality] [of] participant nodes,” as defined by the claims. 
“node” is “a network accessible computer.” Spec., ¶¶ [0025], [0032]. 
“participant node” is “a network accessible computer” with “node software” installed thereon. Spec., ¶¶ [0025], [0032]. 
“shared ledger” is “a database consensually shared and synchronized across multiple nodes (computers), accessible by multiple nodes (computers).”
“centralized business logic platform” is a network accessible computer “programmed in a known manner to accommodate any business/legal arrangements, roles, actors, and disbursement scenarios.” Spec., ¶ [0027]. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
I. Functional Nature of Limitations
 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations use a generic placeholder “infrastructure” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) interpreted under § 112(f) are:
universal functional module
consensus mechanism
messaging infrastructure
Analysis

First, “mechanism,” “module,” and “infrastructure” do not have a well understood structural meaning to a PHOSITA. Second, the prefixes “consensus,” “universal structural,” and “messaging” do not impart structure because they are descriptive and merely describe intended functionality. Third, the “consensus mechanism,” “universal functional module,” and “messaging infrastructure” are further drafted in the same format as a traditional means-plus-function limitation, and merely replaces the term “means” with “nonce” words “mechanism,” “module,” and “infrastructure,” respectively, thereby connoting a generic “black box” for performing the recited computer-implemented functions. See, MPEP § 2181(I)(A) (citing Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1350 (Fed. Cir. 2015) (“Mechanism” and “module” are well-known nonce word that can operate as a substitute for “means” in the context of § 112(f).)).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
II. Disclosure of Corresponding Structure
 
Having found that the aforementioned claims terms are subject to interpretation under § 112(f), next, it is determined whether Applicant’s Specification discloses sufficient structure for performing the claimed function. Examiner finds it does not.
Construing a means-plus-function claim term is a two-step process. First, the function must be identified. Second, the corresponding structure, if any, disclosed in Applicant’s Specification that corresponds to the claimed function must be determined. When multiple functions are claimed, Applicant must disclose adequate corresponding structure to perform all of the claimed functions. If the Applicant fails to disclose adequate corresponding structure, the claim is indefinite.
When evaluating § 112(f) limitations in software related claims for definiteness under § 112(b), a specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function. However, a non-specialized function requires no more support in the specification than a general purpose computer or a known computer component that is recognized by those of ordinary skill in the art as typically including structure and non-specialized programming to perform the claimed function. Generally, it is only in rare circumstances that an algorithm need not be disclosed. MPEP § 2181(II)(B). Rare circumstances are when functionality is coextensive with a microprocessor such as the generic functions of receiving, storing, or processing of data. Id. (Katz exception).
The following claim limitations are interpreted under § 112(f) along with their corresponding structure from Applicant’s Specification. For each claim limitation interpreted under § 112(f), an evaluation for definiteness under § 112(b) is also performed.
Claimed Functions
consensus mechanism performs the functions of:
“verifying transactions of tokens”; (Claims 1, 10, & 19)
universal functional module performs the functions of:
“process flows are associated”; (Claims 6 & 15) 
“only the owner [ ] of a process flow can execute a process flow”; (Claims 6 & 15)
messaging infrastructure performs the functions of: 
 “provide message exchange between the distributed ledger platform and the centralized business logic platform”; (Claims 1, 10, & 19)
“[receive / transmit] a transaction request message”; (Claims 7 & 16);

“ActiveMQ®  infrastructure”; (Claims 8 & 17). Interpreted under § 112(b) infra as “asynchronous messaging”.
Corresponding Structure 
consensus mechanism & universal functional module: microprocessor and memory, the memory storing operational instructions (software) that performs each of the claimed functions and structural equivalents thereto. Spec., ¶ [0025], [0050], [0028], [0099].


Evaluation of Definitiveness under § 112(b)
Examiner finds functions (1)–(6) specialized functions in view of Applicant’s Specification, requiring both a computer and the corresponding algorithm. See, e.g., Spec., ¶ [0015] (“asynchronous messaging system allow sufficient communication bandwidth for a very large network with tens of millions of nodes.”), ¶ [0037], ¶ [0050]. The complexity of functionality of the claimed message exchange is more in view of Applicant’s Specification than merely transmitting and receiving data. Id. A computer system is disclosed, ¶ [0025], but Applicant’s Specification does not disclose any procedure or algorithm sufficient to perform the specialized functions, rendering Claims 1–19 indefinite as indicated below.

Claim Objections
Claims 6 and 15 are objected to because of the following informalities. Appropriate correction is required.
Claims 6 and 15: It is believed that “whereby only the owner can of a process flow can execute a process flow” is “whereby only the owner [[can]] of a process flow can execute a process flow” to correct a typographical error.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1–19: A computer-implemented 112(f) claim limitation will be indefinite when the specification: (1) fails to disclose any algorithm to perform the claimed function; or (2) discloses an algorithm but the algorithm is not sufficient to perform the entire claimed functions(s). The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. Disclosure of an algorithm cannot be avoided by arguing that one of ordinary skill in the art is capable of writing software to perform the claimed function. Here, as identified supra, Claims 1–19 fail to disclose an algorithm to perform the claimed specialized functions (1)–(3), rendering the claim language indefinite for failing to particularly point out and distinctively claim the subject matter. All Dependent claims are rejected based on their dependence to the independent claim.

Claims 8 & 17: Claims 8 and 17 contains the trademark/trade name ActiveMQ® (see screenshot cited hereto on PTO-892).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “messaging infrastructure” and, accordingly, the identification/description is indefinite. For examination purposes “wherein the messaging infrastructure is an ActiveMQ®  infrastructure” is “wherein the messaging infrastructure is asynchronous messaging.” Spec. ¶ [0015].

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1–19: When a claim containing a computer-implemented 112(f) claim limitation is found to be indefinite under 112(b) for failure to disclose sufficient structure (i.e., the computer and the algorithm) in the specification, it will also lack written description under § 112(a). The specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention at the time of filing. The specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. MPEP 2163(II)(A)(2). It is not enough that one skilled in art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved. MPEP 2161.01(I). Here, as explained supra, the identified limitations have been interpreted under § 112(f) and found indefinite under § 112(b). Therefore, Claims 1–19 also lack written description under § 112(a). All dependent claims are rejected based on their dependence to the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
 
Step 1: Claims 1–19 are directed to a statutory category. Claims 1–9 recites “A distributed computer architecture,” and are therefore, directed to the statutory category of “a system” (as interpreted supra). Claims 10–18 recite “a method” and are therefore, directed to the statutory category of “a process.” Claim 19 recites “a computer readable media having instructions recorded thereon” and is therefore, directed to the statutory category of “an article of manufacture.” 
Representative Claim
 
Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating generic computer components, and letters for clarity in describing the limitations:
1. A distributed computer architecture comprising; 

[A] a distributed ledger platform defined by plural participant nodes, each node executing node software and having at least one cryptographic wallet associated therewith, each cryptographic wallet defining an address with which cryptographic tokens can be associated on a shared ledger of the distributed ledger platform, 

[B] wherein the distributed ledger platform includes a consensus mechanism for verifying transactions of tokens, the distributed ledger platform executing instructions to:

[C] tokenizing an amount of credit related to a project by recording one or more cryptographic tokens representing the credit on the ledger;

[D] governing transaction process flows between nodes; and

[E] storing multi-level relationships between participants associated with the nodes; and

[F] a centralized business logic platform having at least one computer processor executing instructions to:

[G] receive and store account information for plural participants;

[F] associate a subset of the participants as designated participants for a project;

[H] provide a user interface to allow the designated participants to transfer portions of the one more cryptographic tokens on the distributed ledger platform to other designated participants in a peer to peer manner; and

[I] in response to a redemption request from one or more of the participants, and in accordance with the multi-level relationships between participants, allow sign-off on the redemption request and redemption of the one or more cryptographic tokens for FIAT currency in accordance with the transaction process flows; and

[J] a messaging infrastructure configured to provide message exchange between the distributed ledger platform and the centralized business logic platform.

Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 1 recites “tokenizing an amount of credit related to a project” (Limitation C); “governing transaction process flows” (Limitation D); “storing multi-level relationships between participants” (Limitation E); “receive and store account information for plural participants” (Limitation F); “associate a subset of the participants as designated participants for a project” (Limitation G); “allow the designated participants to transfer portions of the one more cryptographic tokens on the distributed ledger platform to other designated participants” (Limitation H); “in response to a redemption request from one or more of the participants, and in accordance with the multi-level relationships between participants, allow sign-off on the redemption request and redemption of the one or more cryptographic tokens for FIAT currency in accordance with the transaction process flows” (Limitation I), and “provide message exchange,” which recited the abstract idea exception of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B).
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); (2) generally link the judicial exception to a particular technological environment, the blockchain; MPEP § 2106.05(h); and/or (2) further limits the abstract idea exception. MPEP § 2106.05(I). The additional elements are: a distributed ledger platform, plural participant nodes, node software, at least one cryptographic wallet, cryptographic tokens, a shared ledger, a consensus mechanism, a centralized business logic platform, at least one computer processor, instructions, a user interface, and a messaging infrastructure.
	Regarding the a distributed ledger platform defined by plural participant nodes (plurality of networked computers), node software (software), at least one cryptographic wallet (software), a consensus mechanism (software), a centralized business logic platform (computer), at least one computer processor, instructions (software), a user interface (software), messaging infrastructure (software), “shared ledger (persistent storage/database),” Applicant’s Specification does not otherwise describe them or describes them using exemplary language as a general purpose computer or part of a general purpose computer. Spec., ¶ [0025] (generic computing platform with a processor and memory storing software), ¶ [0037] (generic shared ledger/persistent storage/database), ¶ [0032] (generic node software). Applicant’s Specification describes the distributed ledger platform [computers] and the centralized business logic platform [computer] operating commercial-off-the-shelf software existing in the prior art at the time of the invention. Spec., ¶ [0027] (DLT Layer 120 can be a blockchain architecture using various protocols such as such as Corda, Ethereum, or Hyperledger.”), ¶ [0037] (DLT layer 120 of FIG. 1 can be based on and DLT protocol, such as the R3 Corda open source blockchain/distributed ledger platform, and can use RPC (Remote Procedure Call) to establish point-to-point links between nodes.”), ¶ [0050] (Business logic layer 110 and DLT layer 120 can use ActiveMQ™, an open source, multi-protocol, Java-based messaging protocol as a messaging platform.”), ¶ [0086] (“Banking account connector 112a can be a third party product, such as Plaid™.”). Regarding the cryptographic token, Applicant’s Specification explains that cryptographic tokens are generated by the DLT layer 120 using commercially available software. Spec., ¶ [0088]. Thus Examiner assumes Applicant intended merely a generic computer hardware executing software available in the prior art. E.g., Spec. ¶¶ [0025], [0027], [0050], [0086], [0088], [0118]. 
	Limitation A describes the distributed ledger platform (plurality of computers) executing node software (transmitting/receiving), having at least one cryptographic wallet (storing), the wallet defining an address (storing), which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Limitation B describes the distributed ledger platform including a consensus mechanism (storing), which represents the abstract idea exception itself. Storing the consensus mechanism (software) merely invokes computers or other machinery in its ordinary capacity to store data. MPEP § 2106.05(f)(2).  Limitation B describes the distributed ledger platform performing the steps of Limitations C, D, & E,  which represents the abstract idea exception itself. Limitation F describes the centralized business logic platform performing the steps of Limitations G, F, H, I, & J, which also represents the abstract idea exception itself. Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3).
Alternatively, the claims further recite many terms such as “cryptocurrency token,” “at least one cryptographic wallet,” “cryptographic tokens,” “a shared ledger,” “a consensus mechanism” which in view of Applicant’s Specification, generally links the abstract idea exception identified supra to a particular technological environment (i.e., the blockchain). MPEP § 2106.05(h); Spec., ¶ [0014] (“Recently it has been proposed that Distributed Ledger Technologies (DLT), such as blockchain, could be applied to various applications to increase transparency.”). Employing generic computer functions, suing a generic computer, and commercially available software to execute the abstract idea exception, even when limiting the use of the idea to one particular environment (i.e., the blockchain), does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. MPEP 2106.05(h).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 1 is directed to an abstract idea. Rep. Claim 1 is not substantially different than Independent Claims 10 and 19 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claims 10 and 19 are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec. ¶ [0025], [0027], [0050], [0086], [0088], [0118].
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims do not provide an inventive concept. Rep. Claim 1 is not substantially different than Independent Claims 10 and 19 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claims 10 and 19 also do not recite an inventive concept.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2–9 and 11–18 all recite “wherein” clauses that further limit the abstract idea of the Independent Claims. The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05(I).
Conclusion

Claims 1–19 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 8 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6–8, 10, 11, 15–17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Savanah et al. (Int. Pat. Pub. No. WO 2017/145004 A1) [“Savanah”] in view of NPL: Antonopoulos, Andreas M., Mastering Bitcoin. "Unlocking digital crypto-currencies." (2014) [“NPL Bitcoin”] 

Regarding Claim 1, Savanah discloses
A distributed computer architecture comprising; 
(See at least Fig. 1)

a distributed ledger platform defined by plural participant nodes, 
(See at least Fig. 1 and associated text ¶ [0078], “Also illustrated is a peer-to peer distributed ledger 9 to record transactions. The peer-to-peer distributed ledger 9 may be associated with one or more processing devices 19 to receive and record transactions. An example of a peer-to-peer distributed ledger includes the block chain, which is a distributed database of transactions based on the bitcoin protocol.” ¶ [0014] (same).)
each node executing node software [instructions] and 
(See at least Fig. 13 and associated text ¶ [0250], “Fig. 13 illustrates an example of a processing device 13, 15, 17, 19. The processing device 13, 15, 17, 19 includes a processor 1510, a memory 1520 and an interface device 1540 that communicate with each other via a bus 1530. The memory 1520 stores instructions and data for implementing the method 100, 200, 300, 400, 500, 600, 700, 800 described above, and the processor 1510 performs the instructions from the memory 1520 to implement the methods.”

having at least one cryptographic wallet associated therewith, 
(See at least ¶ 0096], “The method of registration 400 may also include creating 316 an electronic wallet associated with the account of the first user (A) 5 and storing information associated with this electronic wallet and account in the data store 11.”)

[…]

wherein the distributed ledger platform includes a consensus mechanism for verifying transactions of tokens, 
(See at least ¶ [0009], “consensus-based blockchain”. “In order for a transaction to be written to the blockchain, it must be "validated". Network nodes (miners) perform work to ensure that each transaction is valid, with invalid transactions rejected from the network. Software clients installed on the nodes perform this validation work on an unspent transaction (UTXO) by executing its locking and unlocking scripts. If execution of the locking and unlocking scripts evaluate to TRUE, the transaction is valid and the transaction is written to the blockchain.” ¶ [0004].)

the distributed ledger platform executing instructions to: 
(See at least ¶ [0056], “A computer program comprising machine-readable instructions to cause a processing device to implement any one of the methods described above.”)

tokenizing an amount of credit related to a project by recording one or more cryptographic tokens representing the credit on the ledger; 
(See at least Fig. 2 and associated text ¶ [0080], “the issuer (I) "tokenises" a first quantity of cryptocurrency (B1) such that it has a token value and transfers this first quantity of cryptocurrency (B1) to the first user (A) 5.” “Thus the method 100 allows creation of a token whereby a record of the token is sent to the peer-to-peer distributed ledger 9. An advantage of recording this transaction on the peer-to-peer distributed ledger 9 is that it may allow the recipient, such as the first user (A) 5 to validate the existence of the token (Tl).” ¶ [0091]. ¶¶ [0088]–[0091] (“Overview of the method of creating a token”). The created token is a cryptographic token because “[t]he method also includes determining 120 a first user public key (PlA) which forms a cryptographic pair with a first user private key (VlA).” ¶ [0088]. “related to a project” to the extent it is not intended use or non-functional descriptive material and it therefore afforded patentable weight, is, under BRI, the exchange of fiat currency for an equivalent amount of cryptocurrency as a token. MPEP § 2103(I)(C); MPEP § 2111.05.)

governing transaction process flows between nodes; and 
(See at least ¶ [0078], “Also illustrated is a peer-to peer distributed ledger 9 to record transactions. The peer-to-peer distributed ledger 9 may be associated with one or more processing devices 19 to receive and record transactions.” Figs. 1–4.)

storing multi-level relationships between participants associated with the nodes; and
(See at least Table 9 and associated text ¶ [0219], disclosing a “transaction, ID-110, to transfer the value [from a first user] to the second user (B).” “The third line of Table 9 indicates there are three inputs, and line 19 indicates there are three outputs.” ¶ [0220]. “The first input, based on previous transaction ID-101, is shown at lines 4 to 8.” ¶ [0221]. “The second input, based on previous transaction ID-102, is shown at lines 9 to 13.” ¶ [0222]. “The third input is shown at lines 14 to 18, which is based on previous transaction ID-103 that is used to fund the present transaction ID-110” ¶ [0223]. “Each block contains a hash of the previous block to that blocks become chained together to create a permanent, unalterable record of all transactions which have been written to the blockchain since its inception.” ¶ [0003]. The “chained together” of blocks containing “a hash of the previous block” is “multi-level relationships between participants.”)

a centralized business logic platform [processing device 13] having at least one computer processor executing instructions to:
(See at least Fig 1 and associated text ¶ [0075], The issuer (I) 3  is associated first processing device 13, for performing the methods 100, 200, 300, and is in communications with a communications network 8.” “The processing device 13, 15, 17, 19 includes a processor 1510, a memory 1520 and an interface device 1540 that communicate with each other via a bus 1530. The memory 1520 stores instructions and data for implementing the method 100, 200, 300, 400, 500, 600, 700, 800 described above, and the processor 1510 performs the instructions from the memory 1520 to implement the methods.” ¶ [0250].)

receive and store account information for plural participants;
(See at least Fig. 5 and associated text ¶ [0095], “The first user (A) 5 may receive 714 the request to open an account and in turn send 716, to the issuer (I) 3, information to open the account.” “The method of registration 400 may also include creating 316 an electronic wallet associated with the account of the first user (A) 5 and storing information associated with this electronic wallet and account in the data store 11.” ¶ [0096]. “A user having an account with another entity may comprise the entity storing information about the user, such as email address, name and potentially public keys. For example, the entity may maintain a database, such as SQL, OrientDB, MongoDB or others. In some examples, the entity may also store one or more of the user's private keys.” ¶ [0260].)

associate a subset of the participants as designated participants for a project;
(See at least ¶ [0100], “the creating tokens will be discussed in the context of the first user (A) 5 depositing cash with the issuer (I) 3 in return for tokens representing the deposited cash. However, it is to be appreciated that this is a nonlimiting example and that the tokens can be created in the context of other transactions. For example, the token may represent any other contract, negotiable instrument, tangible property, etc., and may represent a transferrable property including an access code for a barrier, for example in the case of the token representing a ticket for a venue or a travel ticket or voucher.” For example, the token may be representative of a contract to perform work.” ¶ [0112]. “[T]he issuer (I) is a financial institution that also manages an electronic wallet of the first user (A) 5 and second user (B) 7. ¶ [0079]. Here, the issuer associates a first user as a participant in the transaction (project). To the issuer, the first user is a subset of the electronic wallet participants.) 

provide a user interface to allow the designated participants to transfer portions of the one more cryptographic tokens on the distributed ledger platform to other designated participants in a peer to peer manner; and
(See at least ¶ [0249], “Such a processing device may be part of an electronic device such as a computer, tablet computer, mobile communication device, computer server etc. In addition to a processing device, the electronic device may include a data store 11 and a user interface.” ¶ [0250]. “Transferring funds or paying fees in bitcoin currency comprises creating a transaction on the bitcoin Blockchain with the funds or fees being output from the transaction. An example of a bitcoin transaction includes an input transaction hash, a transaction amount, one or more destinations, a public key of a payee or payees and a signature created by using the input transaction as the input message and a private key of a payer to calculate the signature.” ¶ [0255]. See also, Figs, 2(c) and 3(b) and associated text. ¶ [0115] (portions of one or more cryptographic tokens).)

in response to a redemption request from one or more of the participants, and in accordance with the multi-level relationships between participants, allow sign-off on the redemption request and redemption of the one or more cryptographic tokens for FIAT currency in accordance with the transaction process flows; and
(See at least Fig. 2(b) and associated text ¶ [0171], “the first user (A) 5 wishes redeem the first token (Tl) with the issuer (I) for the token value as shown in Fig. 2(b). This results in a transaction of the first quantity of cryptocurrency (B1) from the first user (A) 5 to the issuer (I), referred to as transaction ID-510 below. In return, the issuer (I) provides $1000 AUD in fiat currency to the first user (A) 5.” Multi-level relationship between participants is met because “the transaction to redeem the first token, ID-510, … [contains] the originating transaction outputs (from transaction ID-210 and ID-610) that are the inputs to the present redemption transaction, ID-510.” ¶ [0173]. “Each block contains a hash of the previous block to that blocks become chained together to create a permanent, unalterable record of all transactions which have been written to the blockchain since its inception.” ¶ [0003]. The “chained together” of blocks containing “a hash of the previous block” is “multi-level relationships between participants.” “[T]o spend the output from transaction ID-610, this simply requires the signing with the first issuer private key (VlI).” ¶¶ [0177], [0181], [0252])

a messaging infrastructure configured to provide message exchange between the
distributed ledger platform and the centralized business logic platform.
(See at least ¶ [0079], the issuer (I) is a financial institution that also manages an electronic wallet of the first user (A) 5 and second user (B) 7.” “[T]he first and second users 5, 7 may access their electronic wallet through a virtual machine environment or a terminal. The electronic wallet may be hosted by the issuer (I) 3 (or a server associated with the issuer (I) 3) wherein the private key(s) of a corresponding user are stored in the data store 11 but can only be accessed (or recreated) by the issuer (I) 3 with authorisation from that user. In such cases, the first and second users 5, 7 may authorise their private keys to be provided to the issuer (I) 3 to unlock the redeem script.” ¶ [0143]. “An example of the peer-to-peer ledger is the bitcoin Blockchain. Transferring funds or paying fees in bitcoin currency comprises creating a transaction on the bitcoin Blockchain with the funds or fees being output from the transaction. An example of a bitcoin transaction includes an input transaction hash, a transaction amount, one or more destinations, a public key of a payee or payees and a signature created by using the input transaction as the input message and a private key of a payer to calculate the signature. The transaction can be verified by checking that the input transaction hash exists in a copy of the bitcoin Blockchain and that the signature is correct using the public key.” ¶ [0255].)

	Savanah does not explicitly disclose but NPL Bitcoin discloses

each cryptographic wallet defining an address with which cryptographic tokens can be associated on a shared ledger of the distributed ledger platform,
(See at least p. 0019, “wallet Software that holds all your bitcoin addresses and secret keys. Use it to send, receive and store your bitcoin.” “address (aka public key) A bitcoin address looks like 1DSrfJdB2AnWaFNgSbv3MZC211174996JafV - they consist of a string of letters and numbers starting with a "1" (number one). Just like you ask others to send an email to your email address, you would ask others to send you bitcoin to your bitcoin address.” pp. 0018, 0027 (creating a bitcoin wallet and bitcoin address).). “Alice has created her bitcoin wallet and she is now ready to receive funds. Her wallet application randomly generated a private key (described in more detail in "Private Keys" on page 63) together with its corresponding bitcoin address. At this point, her bitcoin address is not known to the bitcoin network or "registered" with any part of the bitcoin system. Her bitcoin address is simply a number that corresponds to a key that she can use to control access to the funds. There is no account or association between that address and an account. Until the moment this address is referenced as the recipient of value in a transaction posted on the bitcoin ledger (the blockchain), it is simply part of the vast number of possible addresses that are "valid" in bitcoin. Once it has been associated with a transaction, it becomes part of the known addresses in the network and Alice can check its balance on the public ledger.” p. 0029.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined defining an address for a cryptographic ledger with which cryptographic tokens can be associated on a shared ledger of the distributed ledger platform as explained in NPL Bitcoin, to the known invention of Savanah, with the motivation “to store and transmit value among participants” “in a digital ecosystem.” NPL Bitcoin, p. 0020.

	Regarding Claim 2, Savanah and NPL Bitcoin disclose
The architecture of claim 1 and the multi-level relationships between participants
Savannah further discloses
wherein the multi-level relationships between participants are stored in the distributed ledger platform with information indicating legal agreements between participants as a Smart Contract.
(See at least ¶ [0003], “A blockchain is an electronic ledger which is implemented as a computer-based decentralized, distributed, peer-to-peer system made up of blocks which in tum are made up of transactions. Each transaction (Tx) is a data structure that encodes the transfer of control of a digital asset between participants in the blockchain system, and includes at least one input and at least one output. Each block contains a hash of the previous block to that blocks become chained together to create a permanent, unalterable record of all transactions which have been written to the blockchain since its inception.” ¶ [0003]. The “chained together” of blocks containing “a hash of the previous block” is “multi-level relationships between participants.” “The present invention may provide solutions for the secure control and/or transfer of an asset or right via a blockchain. Additionally or alternatively, it may enable control and/or transfer of ownership of the asset or right. This may be a digital or virtual asset such as a smart contract, or a real-world/physical asset.” ¶¶ [0012], [0006]. The “transfer of ownership of the asset or right” is information indicating a legal agreement.)

Regarding Claim 6, Savanah and NPL Bitcoin disclose
The architecture of claim 1, wallet, node on a network,  and transaction process flows associated with wallets as explained above.
Savannah further discloses
wherein each wallet defines a universal functional module for a corresponding node on the network, and 
(See at least ¶ [0079], “the issuer (I) is a financial institution that also manages an electronic wallet of the first user (A) 5 and second user (B) 7.” “The method of registration 400 may also include creating 316 an electronic wallet associated with the account of the first user (A) 5 and storing information associated with this electronic wallet and account in the data store 11.” ¶ [0096]. “[T]he first and second users 5, 7 may access their electronic wallet through a virtual machine environment or a terminal.” ¶ [0143].

wherein process flows are associated with wallets whereby only the owner can of a process flow can execute a process flow.
(See at least Fig. 11 and associated text ¶ [0072], “Fig. 11 is a flow chart of a variation of a computer-implemented method of redeeming a token whereby the redeem script is sent to the first user for signing.” Fig. 12 and associated text ¶ [0073] (same). “The method 200 further includes signing 250, with the first issuer private key (VlI), the first redeem script signed by the first user (RS lA) to unlock the first quantity of cryptocurrency (B 1) associated with the first token (Tl).” ¶ [0239]. Unlocking the cryptocurrency by signing is “only the owner [ ]of a process flow can execute a process flow” (redemption).

Regarding Claim 7, Savanah and NPL Bitcoin disclose
The architecture of claim 1 and receiving a transaction request message from the business logic layer through the messaging infrastructure as explained above.
NPL Bitcoin further discloses
wherein, in response to receiving a transaction request message from the business logic layer through the messaging infrastructure, the DLT layer [blockchain] modifies the transaction status of nodes, synchronizes token amounts between the nodes [completes transfer of bitcoin from Joe to Alice] and triggers a confirmation message to the business logic layer that the transaction has been completed.
(See at least p. 0031–2, “Finally, he presses "Send" to transmit the transaction. Joe's
mobile bitcoin wallet constructs a transaction that assigns 0.10 bitcoin to the address
provided by Alice, sourcing the funds from Joe's wallet and signing the transaction with
Joe's private keys. This tells the bitcoin network that Joe has authorized a transfer of
value from one of his addresses to Alice's new address. As the transaction is transmitted
via the peer-to-peer protocol, it quickly propagates across the bitcoin network. In less
than a second, most of the well-connected nodes in the network receive the transaction
and see Alice's address for the first time. If Alice has a smartphone or laptop with her, she will also be able to see the transaction. The bitcoin ledger - a constantly growing file that records every bitcoin transaction that has ever occurred - is public, meaning that all she has to do is look up her own address and see if any funds have been sent to it. … If Alice is watching that page, it will update to show a new transaction transferring 0.10 bitcoin to her balance soon after Joe hits "Send'”.” Confirmations [—] At first, Alice's address will show the transaction from Joe as "Unconfined': This means that the transaction has been propagated to the network but has not yet been included in the bitcoin transaction ledger, known as the blockchain. To be included, the trans-action must be "picked up" by a miner and included in a block of transactions. Once a new block is created, in approximately 10 minutes, the transactions within the block will be accepted as "confirmed" by the network and can be spent. The transaction is seen by all instantly, but it is only "trusted" by all when it is included in a newly mined block.” p. 032. “Once a bitcoin transaction is sent to any node connected to the bitcoin network, the transaction will be validated by that node. If valid, that node will propagate it to the other nodes to which it is connected and a success message will be returned synchronously to the originator. If the transaction is invalid, the node will reject it and synchronously return a rejection message to the originator.” p. 0132.

Regarding Claim 8, Savanah and NPL Bitcoin disclose
The architecture of claim 1 and messaging infrastructure as explained above.
NPL Bitcoin further discloses
wherein the messaging infrastructure is an ActiveMQ infrastructure.
(See at least p. 0200, “Satoshi Nakamoto's main invention is the decentralized mechanism for emergent consensus. Emergent, because consensus is not achieved explicitly - there is no election or fixed moment when consensus occurs. Instead, consensus is an emergent artifact of the asynchronous interaction of thousands of independent nodes, all following simple rules. All the properties of bitcoin, including currency, transactions, payments, and the security model that does not depend on central authority or trust, derive from this invention.”)

	Regarding Claim 10, the limitation are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Savanah and NPL Bitcoin for the same rationale presented in Claim 1 supra.
Regarding Claim 11, Savanah and NPL Bitcoin disclose
The method of claim 10  as explained above.
The remaining limitations of Claim 11 are not substantively different than those presented in Claim 2 and are therefore, rejected, mutatis mutandis, based on Savanah and NPL Bitcoin for the same rationale presented in Claim 2 supra.

Regarding Claims 15, 16, and 17, Savanah and NPL Bitcoin disclose
The method of claim 10 as explained above.
The remaining limitations of Claims 15, 16, and 17 are not substantively different than those presented in Claims 6, 7, and 8, respectively, and are therefore, rejected, mutatis mutandis, based on Savanah and NPL Bitcoin for the same rationale presented in Claims 6, 7,  and 8, respectively, supra.

Regarding Claim 19, the limitations are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Savanah and NPL Bitcoin for the same rationale presented in Claim 1, supra.

Claims 3, 4, 5, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Savanah and NPL Bitcoin and further in view of Chakraborty et al. (U.S. Pat. Pub. No. 2020/0327627) [“Chakraborty”] having priority to Provisional Application No. 62/813,112, filed Mar. 3, 2019 (cited herein on PTO-892).


Regarding Claim 3, Savanah and NPL Bitcoin disclose
The architecture of claim 2, the project, and the Smart Contract as explained above.
Savannah further discloses
[…] and wherein the Smart Contract includes project responsibilities assigned to the designated participant through the centralized business logic platform [Fig. 1, processor 13].
(See at least ¶ [0021], “The method may further comprise sending at least one or more terms and conditions of a contract to the first user (A).” “The information in the first metadata (MDl) may comprise a hash of at least one or more terms and conditions of a contract. The information in the first metadata (MD 1) comprises information on one or more of: a type of contract; one or more terms and conditions of a contract; a pointer to terms and conditions of a contract; and information on how to process the transaction.” ¶ [0022]. “The terms and conditions may also allow the first user (A) 5 to have at least part of the value of the token transferred to a second user (B). Such terms and conditions may be specific to the token or may be general terms and conditions between the users 5, 7 and the issuer (I) 3.” ¶ [0087].

	Savanah does not explicitly disclose but Chakraborty discloses

wherein the project is a work project
(As explained supra, Examiner interpreted “tokenizing an amount of credit related to a project” in a particular way and “associate a subset of the participants as designated participants for a project” as recited by Claim 1 as intended use and/or non-functional descriptive material but identified where in the prior art said features were disclosed. Id., supra. MPEP § 2111.05; MPEP § 2103(I)(C). As recited here in Dependent Claim 3, “the project” is further limited by “is a work project.” Assuming, arguendo, that weight should be given to “project” in Claim 1, the further limiting of “project” to a “work project” is interpreted as non-functional descriptive material because “work project” is directed to the content of information (i.e., an indication to a human to the type of “project”) and that type of project has no functional relationship to the computer system. MPEP § 2111.05. However, should a reviewing court disagree, Chakraborty discloses said limitation. See at least ¶ [0021], “FIG. 1 illustrates an example process 100 for implementing a blockchain system for distributed-energy project management, according to some embodiments. Process 100 can govern and drive an entire distributed-energy project through its life cycle.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined work projects as explained by Chakraborty, to the known invention of Savanah, with the motivation to “manage a blockchain system that is reliable and trustworthy for every entity involved and would be the single source of truth throughout the project's lifecycle.” Chakraborty, ¶ [0022].

Regarding Claim 4, Savanah and NPL Bitcoin disclose
The architecture of claim 1, the project, and the transfers disburse [ ] funds to the appropriate parties as explained above.
Chakraborty discloses
wherein the project is a monetary grant distribution project and 
(As explained supra, Examiner interpreted “tokenizing an amount of credit related to a project” in a particular way and “associate a subset of the participants as designated participants for a project” as recited by Claim 1 as intended use and/or non-functional descriptive material but identified where in the prior art said features were disclosed. Id., supra. MPEP § 2111.05; MPEP § 2103(I)(C). As recited here in Dependent Claim 4, “the project” is further limited by “is a monetary grant distribution project.” Assuming, arguendo, that weight should be given to “project” in Claim 1, the further limiting of “project” to “a monetary grant distribution project” is interpreted as non-functional descriptive material because “monetary grant distribution project” is directed to the content of information (i.e., an indication to a human to the type of “project”) and that type of project has no functional relationship to the computer system. MPEP § 2111.05. However, should a reviewing court disagree, Chakraborty discloses said limitation. See at least ¶ [0021], “FIG. 1 illustrates an example process 100 for implementing a blockchain system for distributed-energy project management, according to some embodiments. Process 100 can govern and drive an entire distributed-energy project through its life cycle.” “government and/or state incentives (e.g. including tax benefits, estimated and actual, etc.)”. ¶ [0031].)

the transfers disburse grant funds to the appropriate parties.
(Examiner interprets “grant funds” as nonfunctional descriptive material and given no patentable weight. MPEP § 2111.05. Therefore, this limitation is rejected the same as “transfer portions of the one more cryptographic tokens on the distributed ledger platform to other designated participants in a peer to peer manner” as recited in Claim 1, supra. However, should a reviewing court disagree with the finding of non-functional descriptive material, Chakraborty discloses said limitation. See at least, Figs. 5 & 6 and associated text ¶¶ [0037]–[0039] where grants funds are automatically dispersed between participants in the project.)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 3 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 4.

Regarding Claim 5, Savanah and NPL Bitcoin disclose
The architecture of claim 1, the project, and the tokenized assets as explained above.
Chakraborty discloses
wherein the project is an accounts receivable based supply chain finance project and
(As explained supra, Examiner interpreted “tokenizing an amount of credit related to a project” in a particular way and “associate a subset of the participants as designated participants for a project” as recited by Claim 1 as intended use and/or non-functional descriptive material but identified where in the prior art said features were disclosed. Id., supra. MPEP § 2111.05; MPEP § 2103(I)(C). As recited here in Dependent Claim 5, “the project” is further limited by “is an accounts receivable based supply chain finance project.” Assuming, arguendo, that weight should be given to “project” in Claim 1, the further limiting of “project” to “an accounts receivable based supply chain finance project” is interpreted as non-functional descriptive material because “an accounts receivable based supply chain finance project” is directed to the content of information (i.e., an indication to a human to the type of “project”) and that type of project has no functional relationship to the computer system. MPEP § 2111.05. The “token assets represent[ing] [something]” is also non-functional descriptive material because the representation is to a human not the a technical part of the system. Id. However, should a reviewing court disagree, Chakraborty discloses said limitation. See at least, Figs. 5 & 6 and associated text ¶¶ [0037]–[0039] debtors pay the money owed to other participants (account receivable) for the delivery of electricity used (a supply chain finance project). ¶ [0037] (“In step 508, the owner pays the utility provider for electricity used. In step 508, if net metering available, the utility net metering credit for daily generated and/or stored energy is provided.”).).

the tokenized assets represent accounts receivables of project participants.
(Examiner interprets “tokenized assets represent accounts receivables of project participants” as nonfunctional descriptive material and given no patentable weight because the “representation” is to a human and has no functional relationship to the operation of the system. MPEP § 2111.05. However, should a reviewing court disagree with the finding of non-functional descriptive material, Chakraborty discloses said limitation. “Accounts receivable” is interpreted as money owed by a company to its debtor. See at least, Figs. 5, step 508, and associated text ¶ [0037], “In step 508, the owner pays the utility provider for electricity used. In step 508, if net metering available, the utility net metering credit for daily generated and/or stored energy is provided.”).
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 3 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 5.

Regarding Claim 12, Savanah and NPL Bitcoin disclose
The method of claim 11  as explained above.
The remaining limitations of Claim 12 are not substantively different than those presented in Claim 3 and are therefore, rejected, mutatis mutandis, based on Savanah, NPL Bitcoin, and Chakraborty for the same rationale presented in Claim 3 supra.

Regarding Claims 13 and 14, Savanah and NPL Bitcoin disclose
The method of claim 10 as explained above.
The remaining limitations of Claims 13 and 14 are not substantively different than those presented in Claims 4 and 5, respectively, and are therefore, rejected, mutatis mutandis, based on Savanah, NPL Bitcoin, and Chakraborty for the same rationale presented in Claims 4 and 5, respectively, supra.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Savanah and NPL Bitcoin and further in view of Bandyopadhyay et al. (U.S. Pat. Pub. No. 2020/0285637) [“Bandy”].

Regarding Claim 9, Savanah and NPL Bitcoin disclose
The architecture of claim 1, centralized business logic platform, and instructions as explained above.

Savanah does not disclose but Bandy discloses

wherein the centralized business logic platform further executed instructions to provide a visualization of network-wide transaction evidence [blockchain transactions] based on participant viewpoint [different roles] and a selected tracing path [customizing, filter, configuration], including a node-to-origin traceability graph, [“Merkle Tree”], a penalty-drill-down [filter/procure-to-pay], [“panoramic visualization”].
(Examiner interprets “selected tracing path including” requires only one of the identified graph-types. Limitations not explicitly rejected are indicated by 
of the visualization modules through the use of a filter module 146 and a configuration module 148.” “The panoramic visualization module can portrays a summary of all real-time transaction-states across multiple assets or stakeholders in the graph module 152.” ¶ [0061]. “Merkle tree”. ¶ [0052]. “procure to pay use case” ¶ [0084].
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the visualization functions of Bandy, to the known invention of Savanah, with the motivation to “show information about the contracts/assets and their exchanges with their clients/stakeholders.” Bandy, ¶ [0008], [0009].

Regarding Claim 18, Savanah and NPL Bitcoin disclose
The method of claim 10 as explained above.
The remaining limitations of Claim 18 are not substantively different than those presented in Claim 9 and are therefore, rejected, mutatis mutandis, based on Savanah, NPL Bitcoin, and Bandy for the same rationale presented in Claim 9 supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES H MILLER/Examiner, Art Unit 3694